El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Ana Taboada presentó para su inscripción en el Registro* de la Propiedad de Guayama copia auténtica de una sen-tencia de la corte de distrito declarando justificado a su favor el dominio de cierta finca, y el registrador negó la inscrip-ción solicitada — ■
“Porque no consta de la resolución que precede que haya sido citada la persona que en la misma aparece que tiene un derecho real sobre la finca descrita; así como tampoco consta que hayan sido citados todos los causahabientes de José Taboada y Bizozo padre de la promovente toda vez que en dicha sentencia no aparece que sea la única heredera de dicho causante, pues sólo se indica que fueron citados' los herederos, sucesores y causahabientes de los anteriores dueños de domicilio1 desconocido, sin que se exprese quiénes fueran éstos. Se hace constar el defecto subsanable de no ser firme la sen-tencia. Todo con arreglo a las reglas Ia. y 2a. del artículo 395 de la L. H., infringidas en este caso; Cruz v. Santiago, 24 D. P. R. 324.”
Convenimos eon el recurrente en que de acuerdo' con la jurisprudencia establecida por esta suprema corte, los re-gistradores no están autorizados para examinar los funda-mentos de las resoluciones judiciales, ni para apoyarse en la apreciación que bagan de la legalidad de esos fundamentos para denegar la inscripción de dichas resoluciones en el re-gistro, (véanse el caso de Medina v. El Registrador, 19 D. P. R. 1016 y los en él citados), pero esto no quiere dedi-que no tengan facultad para denegar la inscripción cuando de dichas resoluciones no consta que se hayan cumplido los requisitos exigidos por la ley como condición precedente para dictarlas, como sucede en el presente caso.
El artículo 395 de la Ley Hipotecaria dispone que en el *664escrito iniciando nn expediente de dominio se pedirá que se admitan las pruebas “con citación de aquel de quien pro-cedan los bienes, o de su causaliabiente y del ministerio fiscal,” disponiendo también que “El juez dará traslado de este escrito al ministerio fiscal, citará a aquel de quien procedan los bienes o a su causaliabiente, si fuere conocido, y a los que tengan en dichos bienes cualquier derecho real.”
Y en el caso de Cruz v. Santiago, 24 D. P. R. 324, esta corte estableció la doctrina de que “Las regias establecidas para la instrucción de los expedientes de dominio deben cum-plirse estrictamente por ser de interés público,” decidiendo además que adolecía “de defecto substancial la información practicada para acreditar el promovente de ella el dominio de bienes inmuebles adquiridos de sus padres por título here-ditario, sin alegar en el escrito inicial del procedimiento quiénes eran los causahabientes de sus padres ni que aquél era el único heredero, requisito indispensable para la citación de los causahabientes en el primer caso o para prescindir, de ella en el segundo.”
Aplicada la ley y la jurisprudencia a este caso concreto, es necesario concluir que el registrador tuvo razón en los dos motivos de su negativa. De la misma sentencia consta que sobre la finca tenía una hipoteca doña María Costa y Simidey y sin embargo no consta que fuera citada como la ley exige, y en cuanto a la citación del causante de la promo-vente, su padre, aparece que murió, pero no se sabe si la promovente fué su única heredera o en otro caso quiénes fueron sus causahabientes, a los efectos de cumplir el requi-sito de la citación, también exigido por la ley.
El defecto subsanable existe. Si bien la ley No. 20 de la Asamblea Legislativa aprobada el 11 de marzo de 1918, dispone que en todos los procedimientos ex parte seguidos en las cortes de distrito en los cuales no exista oposición u objeción, se considerará firme la resolución final que los de-cida, desde el momento en que se dicte, tal ley no estaba aun vigente cuando se dictó la sentencia de que se trata en el pre-*665.sente caso. Véase la decisión de esta corte en Rivera v. El Registrador de Guayama, (pág. 625.)
Llama la atención el recurrente en sn alegato Lacia la falta de cumplimiento por parte del registrador del artículo 19 de la Ley Hipotecaria. En efecto la sentencia de dominio se presentó en el registro el 14 de julio y el 17 consignó el registrador su nota definitiva. El artículo 19 prescribe que cuando el registrador notare alguna falta referente a la lega-lidad de las escrituras o a la capacidad de los otorgantes ■“la manifestará a los que pretendan su inscripción, para que, si quieren, recojan la escritura y subsanen la falta en el tér-mino que duran los efectos del asiento de presentación.” Puede verse que el espíritu de la ley es el de que el regis-trador dé a las partes contratantes el beneficio de su expe-riencia antes de que se tome ninguna acción definitiva. De este modo sólo se recurrirá para ante esta Corte Suprema cuando en realidad de verdad exista una disparidad de cri-terio entre la persona que solicita la inscripción y el regis-trador. En tal virtud llamamos en efecto la atención del Registrador de la Propiedad de Guayama hacia lo dispuesto en el artículo 19 de la Ley Hipotecaria y hacia sus comen-tarios por Galindo, página 145 del tomo 2 de la cuarta edición de su obra sobre la materia.
Con la anterior observación, opinamos que debe confir-marse la nota recurrida.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.